Title: From Thomas Jefferson to Alire Raffeneau-Delile, 24 May 1807
From: Jefferson, Thomas
To: Raffeneau-Delile, Alire


                        
                            May. 24. 07. Washington.
                        
                        Th: Jefferson returns thanks to M. Delile for the pamphlets he was so kind as to inclose him; which he has
                            perused with pleasure & instruction. the objects which will employ mr. Delile on his return to Paris will be some
                            indemnification for the short stay he makes with us. the Work in which the Commission of Arts of Egypt is engaged will be
                            recieved with pleasure by all lovers of science, and will shew them what they might have expected from a longer possession,
                            by France, of a country so celebrated in antiquity, and so worthy of our attention in all respects. Egypt and Greece
                            restored to intercourse with the world & reinstated in Science, would immortalize the character which should accomplish
                            so noble an enterprize. he salutes mr. Delile with esteem & assures him of his high consideration.
                    